   Case 19-07031        Doc 7     Filed 04/15/19       Entered 04/15/19 12:01:43    Desc Main
                                     Document          Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NORTH DAKOTA

In re:
                                                       Chapter 11
Vanity Shop of Grand Forks, Inc.,
                                                       Case No. 17-30112
                                Liquidating Debtor.

Vanity Shop of Grand Forks, Inc.,
                                          Plaintiff,
vs.

International Inspirations Ltd. dba Lux                Adv. No. 19-07031
Accessories; and Rosenthal & Rosenthal, Inc.,

                                        Defendant.

               NOTICE OF DISMISSAL OF ADVERSARY PROCEEDING

         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7041

and Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff voluntarily dismisses this action in

its entirety with prejudice. An answer has not been filed.

Dated: April 15, 2019                          ASK LLP

                                               By: /s/ Gary D. Underdahl
                                               Joseph L. Steinfeld, Jr., Esq., MN SBN 0266292
                                               Gary D. Underdahl, Esq., MN 0301693
                                               2600 Eagan Woods Drive, Suite 400
                                               St. Paul, MN 55121
                                               Telephone: (651) 406-9665
                                               Fax: (651) 406-9676
                                               Email: gunderdahl@askllp.com

                                               -and-

                                               Edward E. Neiger, Esq.
                                               151 West 46th Street, 4th Floor
                                               New York, NY 10036
                                               Telephone: (212) 267-7342
                                               Fax: (212) 918-3427

                                               Counsel for Plaintiff, Vanity Shop of Grand
                                               Forks, Inc.
